Title: 8th.
From: Adams, John Quincy
To: 


       Amory went to Ipswich this afternoon. He cannot yet get entirely over his old habits. He intends however to come back this evening.
       I went with Townsend to see Mr. Atkins, but did not find him at home. His Mother and Sister have both been ill of the putrid throat distemper, and are not yet wholly recovered. Townsend came home, and sat an hour with me. We conversed upon several topics, but chiefly upon Ambition, that virtue or vice, according as it is directed. We did not perfectly agree upon the subject, though our sentiments were not very different.
       
       In the evening I wrote, and among others brought myself down to the present hour in this book, which I have not done before for these last two months.
      